          Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE APPLICATION OF TOP MATRIX
                                                                        AMENDED
HOLDINGS LTD FOR AN ORDER TO
                                                                   OPINION AND ORDER
TAKE DISCOVERY FOR USE IN A
FOREIGN PROCEEDING PURSUANT TO                                           18 Misc. 465 (ER)
28 U.S.C. § 1782.


Ramos, D.J.:

        Top Matrix Holdings Ltd. (“Top Matrix” or “Petitioner”) is a company established by

Credit Suisse AG (“Credit Suisse”) on behalf of Vitaly Malkin (“Malkin”). 1 Top Matrix alleges

that Credit Suisse failed to prevent and detect a fraudulent scheme perpetrated by its former

Russia Desk Relationship Manager Patrice Lescaudron (“Lescaudron”), causing hundreds of

millions of dollars in damages as a result. Accordingly, Top Matrix plans to ﬁle suit against

Credit Suisse in Switzerland.

        Top Matrix applied for court orders to conduct pre-litigation civil discovery for

information it claims to be highly material to its anticipated Swiss litigation pursuant to Title 28,

United States Code, Section 1782, from wholly-owned U.S. subsidiaries of Credit Suisse,

including Credit Suisse Holdings (USA) Inc., Credit Suisse (USA) Inc., Credit Suisse Securities

(USA) LLC, and Credit Suisse Asset Management, LLC (collectively “Credit Suisse USA”), and

Brady W. Dougan (“Dougan”), former Chief Executive Oﬃcer (“CEO”) and Member of the

Executive Board at Credit Suisse, in the form of a subpoena duces tecum and subpoena ad

testiﬁcandum, respectively. Credit Suisse USA and Dougan argue that the applications are

unduly onerous and better suited to Swiss courts. Accordingly, they ask the Court to deny the



1
 On request of Top Matrix, Doc. 52, this opinion and order amends Opinion and Order, Doc. 48 pursuant to Federal
Rule of Civil Procedure 60(a).
           Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 2 of 15



applications. For the reasons set forth below, Top Matrix’s applications are GRANTED in part

and DENIED in part.

I.      BACKGROUND

        Credit Suisse is a multinational bank and ﬁnancial services holding company based in

Zurich, Switzerland. Memorandum of Law in Support of Petitioner’s Ex Parte Application for

an Order to Conduct Discovery (“Disc. Appl.”), 4, Doc. 4. 2 It maintains a presence in 50

countries, including the United States, through multiple wholly owned subsidiaries and the

headquarters of its investment banking department in New York. Id. at 5, 15.

        After selling the shares of two companies they helped to establish, Malkin, a businessman

and former Russian senator, and his then-business partner Bidsina Ivanishvili (“Ivanishvili”), the

former Prime Minister of Georgia, engaged Credit Suisse to manage their proﬁts from the deals.

Id. at 4, 7. Credit Suisse established Top Matrix on Malkin’s behalf as part of a trust and

oﬀshore company structure on January 4, 2005. Id. at 7. In March and April 2005, Top Matrix

and Credit Suisse entered into “Discretionary Portfolio Management Agreements,” allowing

Credit Suisse to manage the portfolio of Top Matrix. Id. Top Matrix entrusted approximately

$700 million with Credit Suisse’s Geneva branch. Id.

        Dougan served as the CEO of Credit Suisse from May 2007 to June 30, 2015, a period

spanning the majority of Top Matrix’s relationship with Credit Suisse. Id. at 6, 8. Malkin claims

to have met Dougan on at least one occasion. Id. at 8. Dougan currently resides in Greenwich,

Connecticut and works in the New York oﬃce of Scepter Partners, an entity unrelated to Credit

Suisse. Id. at 6.


2
  Both Top Matrix and Credit Suisse USA rely on similar (if not identical) facts. Accordingly, the Court draws from
the undisputed facts contained in the Disc. Appl. and Respondents’ Opposition to Application for Discovery
(“Response”), Doc. 21. All references to the Disc. Appl. and Response incorporate the documents cited therein.

                                                         2
         Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 3 of 15



       In 2006, Patrice Lescaudron became the Credit Suisse Geneva’s Russia Desk

Relationship Manager, taking over responsibility of Top Matrix’s accounts and those of other

Eastern European clients. Id. at 8. Lescaudron managed approximately $2.5 billion in assets at

Credit Suisse, testifying that nearly half of his portfolio consisted of assets from Malkin and

Ivanishvili. Calamari Decl. Ex. 26 at 3 (“Lescaudron H’rg Minutes, Oﬃce of the Public

Prosecutor, Republic and Canton of Geneva, Nov. 11, 2016”). Lescaudron’s transactions on

behalf of Credit Suisse clients included shares listed on NASDAQ, such as a purchase of 20% of

Raptor Pharmaceuticals’ shares on behalf of Ivanishvili. Disc. Appl. at 16. Lescaudron received

positive employee assessments during his tenure, despite repeatedly breaching Credit Suisse’s

compliance regulations. Calamari Decl. ¶ 33(a).

       In 2015, Credit Suisse discovered that Lescaudron had perpetrated a fraudulent scheme

falsifying trades and distributing false statements in his role at Credit Suisse, leading the

company to launch an investigation into his dealings. Id. ¶ 23. Lescaudron admitted to “trading

without clients’ authorization, purchasing investments at higher-than-agreed quantities, trying to

cover losses and submitting fabricated statements to clients to disguise losses.” Id. Credit Suisse

terminated Lescaudron on September 22, 2015, Id. and disclosed his scheme to U.S. investors on

March 24, 2016 in a 20-F ﬁling. Calamari Decl. ¶ 42, Ex. 45 (“Credit Suisse Annual Report

2016”) at 382. Top Matrix claims that as a result of U.S. disclosure requirements, Credit Suisse

USA likely reviewed information related to Lescaudron’s wrongdoings. Disc. Appl. at 16.

       Credit Suisse brought criminal charges against Lescaudron in December 2015 in

Switzerland, later joined by Top Matrix on March 9, 2016. Id. at 9. He was charged with fraud,

forgery, and criminal mismanagement on June 26, 2017, and convicted on February 9, 2018. Id.

He was sentenced by the Geneva Criminal Court on February 9, 2018, to ﬁve years in prison,

                                                  3
         Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 4 of 15



banned from engaging in banking activities for a period of four years, and ordered to pay

damages of approximately $130 million. Id. at 9–10.

       As a result of Lescaudron’s activities, the Swiss Financial Market Supervisory Authority

(“FINMA”) conducted an investigation and enforcement proceeding into Credit Suisse’s

management of Lescaudron. Disc. Appl. at 2. FINMA announced its ﬁndings on September 17,

2018, stating that Credit Suisse failed to adequately manage the risks from its business

relationships between its Eastern European clients, including Malkin, and that it exhibited

“organizational deﬁciencies . . . and lack of eﬀective corrective intervention.” Calamari Decl. ¶¶

25–27, Ex. 43 (“FINMA Press Release”) at 2–3. FINMA also found that Credit Suisse’s

supervision of Lescaudron was inadequate due to his history of breaching the bank’s compliance

regulations “repeatedly and on record over a number of years.” FINMA Press Release at 3.

Credit Suisse has also been the focus of multiple investigations in the United States, the subjects

of which include tax evasion and sales of residential mortgage-backed securities (“RMBS”) in

the run-up to the 2008 ﬁnancial crisis. Disc. Appl. at 2. As a result, Credit Suisse agreed to

appoint Neil Barofsky, a New York-based lawyer, as U.S. monitor to report on implementation of

internal controls mandated by the U.S. Department of Justice as part of its consent order and

settlements relating to its tax evasion and RMBS cases. Id. at 3.

       As a result of Lescaudron’s dealings and Credit Suisse’s alleged failure to monitor him,

Top Matrix ﬁled suit against Credit Suisse on June 30, 2017, requesting mandatory conciliatory

proceedings to recover hundreds of millions of dollars in damages from high risk ﬁnancial

products sold to Top Matrix. Amended Declaration of Remo Decurtins (“Decurtins Decl.”),

¶¶ 11–13, Doc. 7. Top Matrix ultimately allowed the proceeding to lapse, and it plans to ﬁle a

new claim in the Swiss court system against Credit Suisse. Id. ¶¶ 13–14. Top Matrix claims that

                                                 4
         Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 5 of 15



Credit Suisse failed to meet its information and warning duties; violated conﬂict of interest rules;

failed to provide prompt notice; and failed to complete requisite banking documentation. Disc.

Appl. at 12–15. Top Matrix plans to allege in its new claim that Credit Suisse breached

numerous duties in connection with Lescaudron’s scheme and the high risk ﬁnancial products he

caused to be sold to Top Matrix. Decurtins Decl. ¶ 15.

       Top Matrix alleges that in the course of its preparations, Credit Suisse has failed to

provide it with relevant documentation. Disc. Appl. at 17. Accordingly, Top Matrix ﬁled an

application pursuant to 28 U.S.C. § 1782 for an order authorizing it to obtain limited discovery

from Credit Suisse USA and Dougan for information it believes to be within their possession and

highly material to the anticipated litigation. Id. Speciﬁcally, Top Matrix requests from Credit

Suisse USA: (1) any and all documents and communications relating to Lescaudron’s

wrongdoings; (2) any and all documents and communications relating to the creation, marketing,

sale, and evaluation of selected high-risk ﬁnancial products between January 1, 2008 through

December 31, 2008; (3) any and all documents and communications to or from Barofsky relating

to Lescaudron’s wrongdoings; and (4) any and all documents and communications relating to the

management of the investments by the trust and oﬀshore company structure established by

Credit Suisse. Calamari Decl. Ex. A (“Proposed Order”). Top Matrix seeks to depose Dougan to

ask about his personal knowledge relating to topics likely to include: (1) Lescaudron’s

wrongdoings; (2) any meetings or correspondence related to Malkin or any company for which

he is the beneﬁcial owner; (3) the selected high-risk ﬁnancial products; (4) correspondence with

Barofsky; and (5) general policies and procedures at Credit Suisse to the extent applicable to

Malkin’s account. Declaration of Evan Glassman (“Glassman Decl.”), Ex. 1 (“Wentworth-Ping

Email Nov. 6, 2018”), Doc. 25.

                                                 5
         Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 6 of 15



       Credit Suisse has denied any knowledge of and responsibility for Lescaudron’s

wrongdoing and has refused to compensate Top Matrix for its losses. Decurtins Decl. ¶ 12.

Credit Suisse USA denies a “nexus between Credit Suisse USA and the underlying facts.”

Response at 2. Dougan claims to possess no personal knowledge of Malkin’s relationship to

Lescaudron. Declaration of Brady W. Dougan (“Dougan Decl.”), ¶¶ 3, 5, Doc. 22.

II.    RELEVANT LAW

       Pursuant to Section 1782, “[t]he district court of the district in which a person resides or

is found may order him to give his testimony or statement or to produce a document or other

thing for use in a proceeding in a foreign or international tribunal, including criminal

investigations conducted before formal accusation.” 28 U.S.C. § 1782(a). Section 1782 allows

discovery for anticipated litigation of a “criminal, civil, administrative, or other nature” and

within “reasonable contemplation, but need not be ‘pending’ or ‘imminent.’” Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 259 (2004). To obtain a court order for discovery

Under Section 1782, an applicant must establish the following three statutory requirements

           (1) that the person from whom discovery is sought reside[s] (or [can] be
           found) in the district of the district court to which the application is made,
           (2) that the discovery [is] for use in a proceeding before a foreign tribunal,
           and (3) that the application [is] made by a foreign or international tribunal
           or “any interested person.”

In re Edelman, 295 F.3d 171, 175–76 (2d Cir. 2002) (citation omitted).

       “Once a district court is assured that it has jurisdiction over the petition, it may grant

discovery under § 1782 in its discretion.” Kiobel v. Cravath, Swaine & Moore LLP, 895 F.3d

238, 244 (2d Cir. 2018) (emphases added). “To guide district courts in the decision to grant a

Section 1782 petition, the Supreme Court in Intel [Corp. v. Advanced Micro Devices, Inc.], 542

U.S. 241 [(2004)], discussed non-exclusive factors . . . to be considered in light of the ‘twin


                                                  6
         Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 7 of 15



aims’ of Section 1782: ‘providing eﬃcient means of assistance to participants in international

litigation in our federal courts and encouraging foreign countries by example to provide similar

means of assistance to our courts.’” Id. (citation omitted). �e four discretionary Intel factors

are as follows:

       (1) whether “the person from whom discovery is sought is a participant in the
           foreign proceeding,” in which case “the need for § 1782(a) aid generally is not
           as apparent as it ordinarily is when evidence is sought form a nonparticipant
           in the matter arising abroad,” given that “[a] foreign tribunal has jurisdiction
           over those appearing before it, and can itself order them to produce evidence;”

       (2) “the nature of the foreign tribunal, the character of the proceedings underway
           abroad, and the receptivity of the foreign government or the court or agency
           abroad to U.S. federal-court judicial assistance;”

       (3) “whether the § 1782(a) request conceals an attempt to circumvent foreign
           proof-gathering restrictions or other policies of a foreign country or the United
           States;” and

       (4) whether the discovery request is “unduly intrusive or burdensome.”

Intel, 542 U.S. at 264–65; see also Kiobel, 895 F.3d at 244 (quoting same).

III.   DISCUSSION

       In this case, Credit Suisse USA challenges the propriety of court-ordered discovery

pursuant to Section 1782 on both statutory and discretionary grounds. Response at 2. In its

response, however, Credit Suisse USA did not dispute that Top Matrix, at a minimum, has

satisﬁed the ﬁrst and third statutory elements of Section 1782. Id. Accordingly, in the analysis

below, the Court only addresses the second statutory element, ultimately ﬁnding authority to

grant Top Matrix’s application.

       A. �e Requirement of a Foreign Proceeding

       �e second statutory factor provides that discovery must be “for use in a proceeding in a

foreign or international tribunal.” 28 U.S.C. § 1782(a). Credit Suisse USA asserts that Top


                                                 7
         Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 8 of 15



Matrix has not met the statutory foreign proceeding requirement, arguing that Top Matrix has not

actually initiated a proceeding or objectively indicated its intent to litigate. Id. at 12. Top Matrix

contends that evidence of its anticipated litigation has been suﬃciently demonstrated. Disc.

Appl. at 24.

       In considering whether a contemplated litigation meets this requirement, the Court must

ask (1) whether the proceeding is adjudicative in nature; and (2) if the litigation is suﬃciently

contemplated. Intel, 542 U.S. at 259. Swiss courts have consistently been considered to be

suﬃciently adjudicative to meet the Section 1782 “tribunal” requirement. In re Grynberg 223 F.

Supp. 3d 197, 201 (S.D.N.Y. 2017). In order for a “proceeding” before Swiss courts to be

suﬃciently anticipated, such proceeding need not be “pending” or “imminent,” but must be

“within reasonable contemplation.” Intel, 542 U.S. at 259. �e Second Circuit has interpreted

“reasonable contemplation” to require “some objective indicium” or “some concrete basis” of

petitioners’ intent to initiate a foreign proceeding. Certain Funds, Accounts &/or Inv. Vehicles v.

KPMG, L.L.P., 798 F.3d 113, 123–24 (2d. Cir. 2015). �is Circuit has found that sworn

statements attesting to petitioners’ intent to litigate and describing the legal theories on which

they plan to rely are suﬃciently concrete to meet the statutory requirement. In re Hornbeam

Corp., 722 F. App’x 7, 9–10 (2d Cir. 2018) (ﬁnding that statements that represented applicants’

intent to litigate and “articulated a theory on which it intended to litigate” provided suﬃciently

concrete basis); In re Furstenberg Finance SAS, No. 18-MC-44 (JGK) 2018 WL 3392882, at *4

(S.D.N.Y. July 12, 2018) (ﬁnding that a sworn statement that applicants intended to ﬁle a

criminal complaint that “articulated a speciﬁc legal theory on which they intend to rely” met the

statutory requirement).




                                                  8
           Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 9 of 15



        Here, Top Matrix has submitted a sworn statement from its Swiss lawyer attesting to its

intent to litigate in Switzerland and providing the legal theories on which it intends to rely.

Decurtins Decl. ¶ 15. 3 Credit Suisse USA argues that relying on “counsel’s assertion” is

insuﬃciently objective and indicative of inappropriate “ﬁshing expeditions.” Response at 12–13

(quoting In re Certain Funds, Accounts, and/or Inv. Vehicles Managed by Aﬃliates of Fortress

Inv. Group, LLC., No. 14 Civ. 1801, 2014 WL 3404955, at *6 (S.D.N.Y. July 9, 2014), aﬀ’d 798

F.3d 113 (2d Cir. 2015)). However, in the cases on which Credit Suisse USA relies, the

petitioners did not provide the legal theories under which they planned to litigate, and only

discussed the possibility of initiating litigation. Id. at *7 (ﬁnding that retention of counsel to

investigate anticipated claims was insuﬃcient). Top Matrix, on the other hand, has provided

objective indicia — here, sworn statements describing the legal theories on which it plans to rely

— demonstrating its intent to initiate litigation. Decurtins Decl. ¶¶ 14–15. Top Matrix thus

meets the foreign proceeding requirement.

        B. Discretionary Factors

        Having established that Top Matrix meets the statutory requirements, the Court turns to

the four discretionary factors. �e Court is allowed “wide discretion” to issue discovery once the

statutory requirements are met. In re Application of Furstenberg Fin. SAS, 334 F. Supp. 3d 616,

619 (S.D.N.Y. 2018) (quoting Application of Esses, 101 F.3d 873, 876 (2d Cir. 1996)), aﬀ’d sub

nom In re Furstenberg Fin. SAS, No. 18-3158, 2019 WL 4127332 (2d Cir. Aug. 30, 2019)

(summary order). Here, Respondents challenge the motion on the ﬁrst, third and fourth

discretionary factors, and the Court accordingly limits its analysis to these factors.



3
  Top Matrix intends to allege that Credit Suisse “breached numerous duties in connection with (1) Mr. Lescaudron’s
fraudulent scheme, and (2) high risk ﬁnancial products sold to Petitioner.” Decurtins Decl. ¶ 15.

                                                        9
         Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 10 of 15



           Factor One: Within the Foreign Tribunal’s Jurisdictional Reach

       Credit Suisse USA argues that even though it and Dougan are outside of the Swiss courts’

jurisdiction, the information that Top Matrix seeks is within the Swiss courts’ jurisdiction.

Response at 14. �e Court ﬁnds this argument inconsistent with the language of the ﬁrst Intel

factor and its application, and accordingly decides Factor One in Top Matrix’s favor.

       �e ﬁrst Intel factor states that “when the person from whom discovery is sought is a

participant in the foreign proceeding . . . the need for § 1782(a) aid generally is not as apparent as

it ordinarily is when evidence is sought from a non participant.” Intel, 542 U.S. at 264. Parent

companies who are “participants” to foreign proceedings are considered separate legal entities

from their subsidiaries and aﬃliates for the purpose of Section 1782 motions. In re del Valle

Ruiz, 939 F.3d 520, 523 (2d Cir. 2019) (evaluating Section 1782 request from foreign parent

company separately from its U.S. aﬃliate). If the information requested from non-parties is

located abroad, the Court is not categorically barred from compelling discovery of the evidence;

however, the Court is still encouraged to consider the requested information’s location. Id. at

533.

       Here, Credit Suisse USA concedes that it and Dougan are not parties to the contemplated

Swiss litigation but argues that since the information is likely within Credit Suisse’s possession,

Top Matrix “really seeks discovery from Credit Suisse AG, which is within the Swiss court

system’s jurisdictional reach.” Response at 16. Credit Suisse USA points to instances where the

court declined to compel discovery because the “documents that the subpoena seeks are also in

the possession of parties to the foreign proceeding.” In re OOO Promnefstroy, No. 19 Misc. 99

(RJS), 2009 WL 3335608 at *7 (S.D.N.Y. Oct. 15, 2009).




                                                 10
          Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 11 of 15



        Although Credit Suisse is also likely in possession of the requested information, the

Second Circuit recently made clear that discovery of evidence located extraterritorially can still

be compelled under Section 1782. In re del Valle Ruiz 939 F.3d at 524. 4 �at the information is

located in Switzerland is not relevant, and by extension, that information possessed by Credit

Suisse USA is also likely possessed by Credit Suisse in Switzerland is not relevant. Accordingly,

even though the ﬁrst Intel factor asks courts to consider non-party involvement in the

proceedings for the purpose of accessing information that is otherwise unavailable to foreign

courts, the Court is not asked to consider whether the requested evidence is located

extraterritorially, but whether the “person from whom discovery is sought is a participant in the

foreign proceeding.” Intel, 542 U.S. at 264 (emphasis added). Notwithstanding the likelihood

that Credit Suisse also has the requested information, Credit Suisse USA and Dougan have

separate legal personalities, and neither is within the jurisdiction of the Swiss courts. As the

court is not prohibited from compelling discovery of information in possession of both a parent

company and its subsidiary, the ﬁrst Intel factor is adequately met.

             Factor Three: Circumvents Foreign Restrictions

        �e third Intel Factor invites the Court to consider whether the motion “conceals an

attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country

or the United States.” Intel, 542 U.S. at 265. Credit Suisse USA argues that Top Matrix’s

motion is an attempt to avoid the procedural restrictions of Swiss litigation and, accordingly, fails




4
 Credit Suisse USA cites In re Application of Kreke Immobilien KG, 2013 WL 5966916, In re Godfrey, 526
F.Supp.2d 417, In re Microsoft Corporation, 428 F. Supp. 2d 188, and In re OOO Promnefstroy, No. M 19-99 (RJS),
2009 WL 3335608 at *7 (S.D.N.Y. Oct. 15, 2009) in its ﬁrst and third Intel factor analysis. Response at 14–15, 18–
19, 22–25. �e Second Circuit, however, abrogated these cases with its decision in In re del Valle Ruiz on October
7, 2019, after Credit Suisse USA replied to Top Matrix’s application for discovery on December 4, 2018. In re del
Valle Ruiz 939 F.3d 520, 533 (2d Cir. 2018).

                                                       11
         Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 12 of 15



the third Intel factor. Response at 18. �e Court ﬁnds, however, that Top Matrix’s motion meets

the requirement under Intel and decides Factor �ree in its favor.

       Applicants are not required to exhaust all available remedies in the foreign jurisdiction

before ﬁling a Section 1782 application. Mees v. Buiter, 793 F.3d 291, 303 (2d Cir. 2015).

Accordingly, failure to exhaust all remedies does not demonstrate an attempt to circumvent

foreign restrictions. Id. Additionally, Section 1782 does not require that the evidence requested

be admissible or discoverable in the foreign tribunal. Brandi-Dohrn v. IKB Deutsche

Industriebank AG, 673 F.3d 76, 82 (2d Cir. 2012) (extending Intel’s rejection requirements on

discoverability to admissibility). Attempts by district courts within this Circuit to consider

discoverability or admissibility in their Factor �ree analysis were later abrogated. See In re del

Valle Ruiz 939 F.3d 520. �e Court has, on the other hand, routinely rejected Section 1782

motions under Factor �ree when applicants have already exhausted available remedies in

foreign tribunals and seek another “bite at the apple” after having already been denied recourse.

In re Escallón, 323 F. Supp. 3d 552 (S.D.N.Y. 2018) (rejecting request to compel testimony when

individual already testiﬁed by order of Colombian court); In re WinNet R CJSC, No. 16MC484

(DLC), 2017 WL 1373918 at *8 (S.D.N.Y. Apr. 13, 2017) (rejecting a request to compel

discovery after Russian court already decided the issue on the merits).

       Credit Suisse USA argues that Top Matrix is seeking evidence that would otherwise be

rejected by the Swiss court on account of discovery and conﬁdentiality restrictions. Response at

18. While it acknowledges that there are no discoverability or exhaustion requirements under

Section 1782, Credit Suisse USA urges the Court to infer from Top Matrix’s prior discontinued

attempt at litigation and restrictive Swiss discovery laws that Top Matrix anticipates a negative

discovery ruling from the Swiss courts. Id. at 18–19. Additionally, Credit Suisse USA argues

                                                 12
          Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 13 of 15



that Section 1782 “was not intended ‘as a vehicle to avoid . . . an unfavorable discovery decision’

from a foreign tribunal.” Response at 17–18 (quoting In re Kreke Immobilien KG, No. 13 Misc.

110, 2013 WL 5966916, at *6 (S.D.N.Y. Nov. 8, 2013) (invalidated by In re del Valle Ruiz, 939

F.3d 520, 533 (2d Cir. 2018))). It claims that Section 1782 could be used as “an excuse to

circumvent [foreign] procedures altogether by seeking discovery in New York,” ultimately acting

as a Court of ﬁrst resort, rather than assisting foreign tribunals as intended. Response at 19

(quoting In re Escallón, 323 F. Supp. 3d 552, 560 (S.D.N.Y. 2018)).

         Notwithstanding Credit Suisse USA’s critiques, the third Intel factor does not require

exhaustion of remedies, discoverability, or admissibility. Although Top Matrix previously

initiated, then ended, an attempt to litigate this matter, it never received a negative discovery

decision from Swiss courts and cannot be said to be improperly attempting to avoid foreign

restrictions. Decurtins Decl. ¶¶ 13–14. Credit Suisse USA was also unable to point to any

speciﬁc Swiss policy that Top Matrix’s request would circumvent, only suggesting that the Swiss

interests in protecting bank secrecy could broadly be violated. Response at 18. Top Matrix has

noted that it is willing to accommodate conﬁdentiality requirements through protective orders

and already has worked with Credit Suisse USA to resolve their concerns. Calamari Reply Decl.

¶ 5 & Ex. B (“Glassman Email, Dec. 11, 2018”). Here, Top Matrix has not demonstrated intent

to inappropriately circumvent foreign restrictions. Intel Factor �ree accordingly weighs in its

favor.

            Factor Four: Unduly Intrusive or Burdensome Requests

         �e fourth Intel factor asks courts to determine whether the discovery request is “unduly

intrusive or burdensome.” Intel, 542 U.S. at 265. Credit Suisse USA argues that the discovery

request is unduly intrusive and burdensome, while Top Matrix claims that the request is


                                                 13
        Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 14 of 15



suﬃciently tailored to its discovery needs. Response at 21. �e Court ﬁnds that while Top

Matrix’s request is too broad, it can be appropriately trimmed.

       To evaluate the scope of a Section 1782 request, the Court applies “the familiar standards

of Rule 26 of the Federal Rules of Civil Procedure.” Mees v. Buiter, 793 F.3d 291, 302 (2d Cir.

2015). Under Rule 26, the court must consider whether the information requested is “relevant”

and “proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). �e Court is encouraged to

issue “a closely tailored discovery order rather than by simply denying relief outright” when

considering the possible burden of a Section 1782 motion. Mees, 793 F.3d at 302 (citing

Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1101 (2d Cir. 1995)). As exhaustion is not a

requirement to ease the burden of discovery, “necessity of the materials sought is [also] not a

precondition for discovery.” Mees, 793 F.3d at 303.

       Here, Credit Suisse USA likely has information relevant to the needs of the case,

particularly relevant to Lescaudron’s activities, as it disclosed the existence of Lescaudron’s

fraudulent scheme to U.S. investors in its 20-F ﬁlings from 2016-2018. Calamari Decl. ¶ 42.

Accordingly, it could plausibly be aware of the circumstances relating to Lescaudron’s

wrongdoing as a member of Credit Suisse’s “globally integrated network” in its eﬀorts to

respond to the eﬀects of his criminal scheme relevant to U.S. investors. Id. ¶¶ 42–43. Top

Matrix’s request for information as currently contemplated, however, is overly burdensome. �e

proposed discovery request includes “any and all information” relating to Malkin, Top Matrix,

Lescaudron’s wrongdoings, general policies of Credit Suisse as relating to Malkin, and

implementation of an unrelated settlement with the U.S. Department of Justice, monitored by

Barofsky, spanning a period of more than 13 years. Response at 21. �e burden on Credit Suisse

USA to comb through “any and all information” relating to these broad matters and

                                                14
Case 1:18-mc-00465-ER Document 53 Filed 01/16/20 Page 15 of 15
